DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on October 5, 2021, claim 1 has been amended, claims 2 and 3 were previously presented, claims 4-16 have been cancelled, and claims 17-23 have been newly added. 
	Therefore, claims 1-3 and 17-23 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 17-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 10, the phrase, “…tab extending from one of the cap and case…” renders the claim to be vague and indefinite because it is unclear what structural limitations or relationships are being encompassed with such language. For instance, is the applicant establishing that the tab can extend from EITHER the cap OR the case, OR that the tab extends from BOTH the cap AND the case? Further clarification is required. For the purpose of examination, in the art rejection below, examiner interprets that the tab extends from the cap; emphasis added. 
In claim 1, Ln. 11, the phrase, “…depression formed in the other one of the cap and case…” renders the claim to be vague and indefinite because it is unclear what structural limitations or relationships are being encompassed with such language. For instance, is the applicant establishing that the depression is formed on EITHER the cap OR the case, OR that the depression is formed on BOTH the cap AND the case? Further clarification is required. For the purpose of examination, in the art rejection below, examiner interprets that the depression is formed on the case; emphasis added.
	In claim 3, Ln. 1-3, the phrase, “...a seal ring disposed on one of the cap and case and engageable with the other of the cap and case…” renders the claim to be vague and indefinite because it is unclear what structural limitations or relationships are being encompassed with such language. For instance, is the applicant establishing that the seal ring is disposed on EITHER the cap OR the case, OR that the seal ring is disposed on BOTH the cap AND the case? Further clarification is required. For the purpose of examination, in the art rejection below, examiner will interpret that the seal ring is disposed on the cap and received in a groove or ledge of the case; emphasis added.
	In claim 23, Ln. 2, the phrase, “…said side edges of said depression…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “side edges of said depression” in claims 1, 21 and 22 (which claim 23 depends from). Rather, the applicant establishes “the depression having side edges” in claim 17; emphasis added. Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
As for claims 2-3 and 17-23 (respectively), due to their dependencies from claim 1, they too have these deficiencies.
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 17-23 rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 20160244226; hereinafter Dunn) in view of Biesecker et al. (US 20050109782; hereinafter Biesecker).
Regarding claim 1, Dunn teaches a package embodiment (as shown in Figs. 1-13; capable of holding a medical device) comprising: 
a case (20-23, 30) having a hollow tube which is closed at one end (21) and open at the other end (22);
a cap (40);
a hinge (33) having one end connected to the cap and a second end connected to said other end of the hollow tube, the hinge permitting selectable movement of the cap between an open position (see Dunn Figs. 2-4, 8-9, 11 and 12; respectively), wherein access is provided to the open end of the hollow tube, and a closed position (see Dunn Figs. 1, 5-7, 10 and 13; respectively), wherein the cap prevents access to the open end of the hollow tube;
a tab (45) extending from the cap with a recess (46) on the tab; and
a depression formed in the case where the depression receives the tab, with a detent (32; see Dunn Figs. 2-4, 8-9, 11 and 12; respectively) formed in the depression such that when the the recess engages the detent to releasably retain the cap in the closed position (Dunn [0025-0037]).
	Thus, Dunn fails to teach a hook on the tab, and such that when the cap is placed in the closed position the tab fits into the depression and the hook engages the detent to releasably retain the cap in the closed position.
	Biesecker is in the same field of endeavor as the claimed invention and Dunn, which is a package or container having a hinged or flip cap.  Biesecker teaches a package embodiment (as shown in Figs. 1-5; capable of holding a medical device) comprising: a case (20) having a hollow tube which is closed at one end and open at the other end (26; see Biesecker Fig. 2);
a cap (10);
a hinge (58) having one end connected to the cap and a second end connected to said other end of the hollow tube, the hinge permitting selectable movement of the cap between an open position (see Biesecker Fig. 3), wherein access is provided to the open end of the hollow tube, and a closed position (see Biesecker Fig. 1, 4 and 5; respectively), wherein the cap prevents access to the open end of the hollow tube;
a tab (60; see Biesecker Fig. 1 and 3) extending from the cap with a hook (i.e. in the form of a protrusion (66); see Biesecker Fig. 3) on the tab; and
a depression (36) formed in the case where the depression receives the tab, with a detent (34; see Biesecker Fig. 3 and 5) formed in the depression such that when the cap is placed in the closed position the tab fits into the depression and the hook engages the detent (see Biesecker Fig. 5) to releasably retain the cap in the closed position (Biesecker [0029-0036]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or change the recess on the tab (of Dunn) into a similar hook (as taught by Biesecker) to provide a snap-locking feature (i.e. by doing so provides the user with an audible indicator that the cap is closed) and the resultant structures will work equally well. 
Regarding claim 2, modified Dunn as above further teaches wherein the tab is on the cap and the depression is formed in an outer surface of the case (see Dunn Figs. 1-13 or Biesecker Figs. 1-5).
Regarding claim 3, modified Dunn as above further teaches a seal ring (43 of Dunn OR 56 of Biesecker) disposed on one of the cap and case and engageable with the other of the cap and case when the cap is in a closed position (see Dunn Figs. 1-13 or Biesecker Figs. 1-5).
Regarding claim 17, modified Dunn as above further teaches wherein the depression includes side edges (see Dunn Figs. 1-5).
Regarding claim 18, modified Dunn as above further teaches wherein the tab is immediately adjacent the side edges of the depression when the cap is in the closed position (see Dunn Figs. 1 and 5; respectively).
Regarding claim 19, modified Dunn as above further teaches wherein the tab prevents lateral forces on the cap in the closed position.
Regarding claim 20, modified Dunn as above further teaches where the detent does not extend the full width of the depression (see Dunn Figs. 2-4).
Regarding claim 21, modified Dunn as above further teaches wherein the said case comprises a tubular wall (30) having an exterior surface and said depression is formed in said exterior surface of said tubular wall (see Dunn Figs. 1-5).
Regarding claim 22, modified Dunn as above further teaches wherein said tab extends from a bottom edge of said cap (see Dunn Figs. 2-4, 8 and 9; respectively).
Regarding claim 23, modified Dunn as above further teaches wherein said tab is flush with the exterior surface of the case at said side edges of said depression when said cap is in the closed position (see Dunn Figs. 1, 5, 7, 10 and 13; respectively).

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s arguments with respect to claims 1-3 and 17-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736